
	

114 S3194 IS: Reducing Obesity in Youth Act of 2016
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3194
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Mr. Booker (for himself, Mr. Coons, Mrs. Gillibrand, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to promote healthy eating and physical activity among
			 children.
	
	
		1.Short title
 This Act may be cited as the Reducing Obesity in Youth Act of 2016.
		2.Findings and purposes
 (a)FindingsCongress makes the following findings: (1)Research has shown that early childhood is an important time for developing dietary and physical activity behaviors that support health and well-being and may help prevent obesity.
 (2)Infants as young as 7 months have shown eating patterns that are similar to older children and adults.
 (3)For children under 1 year of age, promoting opportunities for movement (such as reaching, crawling, and creeping) may be the most effective way to increase physical activity and improve children’s motor skills.
 (4)Children who are exposed to healthy foods early are more likely to prefer and eat healthy foods and to develop eating habits that promote healthy growth that can continue throughout childhood.
 (5)Healthy eating can improve a child’s learning ability and potentially lead to higher academic performance, along with his or her mental, social, and physical well-being and can contribute to increased self-esteem.
 (6)A 2010 study indicated that daily physical activity is not only essential for healthy weight maintenance, but also for practicing and learning fundamental gross motor skills and socioemotional and cognitive skills. Furthermore, when children have the opportunity for adequate physical activity, they benefit physically, psychologically and socially.
 (7)Nearly 20 percent (1 in 5) of 2-year-olds spend more than 2 hours of a typical day watching television or videos.
 (8)The Journal of the American Medical Association Pediatrics found that each incremental hour of watching television at age 2 is associated with corresponding declines in school engagement, math achievement, and weekend physical activity, and with increases in bullying by classmates, consumption of soft drinks and snacks, and BMI at age 10.
 (9)A major study published in the New England Journal of Medicine, found that a third of children who were overweight in kindergarten were obese by eighth grade. Almost every child who was very obese remained that way, suggesting that efforts must start much earlier and focus more on the children at greatest risk.
 (10)In 2012, three-fourths of United States preschool-aged children were in child care, and most of their day was spent in sedentary activities.
 (11)Center-based programs serve approximately 6,980,000 children birth through age 5 years but not yet in kindergarten, making the early childhood care and education setting an important one for promoting healthful habits.
 (12)Early care and education learning col­lab­or­a­tives in 9 States have reached nearly 156,000 children and improved early childhood care and education provider practices for nutrition and physical activity.
 (b)PurposesIt is the purpose of this Act to— (1)establish a program that will influence practices, policies, and environments in early care and education settings to support healthy eating, physical activity, and screen time reduction for children ages birth through 5;
 (2)enhance the training and knowledge of early care and education providers on strategies for promoting healthy eating (including early feeding best practices), physical activity, and screen time reduction in early care and education settings;
 (3)monitor progress of healthy eating and physical activity promotion in early care and education settings; and
 (4)identify emerging, and expand existing, approaches to engaging families and parents of children ages birth to 5 in healthy eating, physical activity, and screen time reduction.
 3.Healthy kids programTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end the following:
			
				WHealthy kids program
 399OO.DefinitionsIn this part: (1)DirectorThe term Director means the Director of the Centers for Disease Control and Prevention.
 (2)Early care and educationThe term early care and education means programs and activities that serve children ages birth through 5 years either through in-home or out-of-home settings, including child care programs, Head Start programs, and pre-kindergarten programs.
 (3)Screen time reductionThe term screen time reduction means policies or guidelines designed to reduce the daily amount of time that children spend watching or looking at digital monitors or displays, including television sets, computer monitors, or hand-held gaming devices.
						399PP.Grants
 (a)In generalThe Secretary, in coordination with the Centers for Disease Control and Prevention and the Administration for Children and Families shall, subject to the availability of appropriations, award 5-year competitive grants to eligible entities to assist in the development of healthier early care and education environments to improve healthy eating and physical activity among children ages birth through 5 years in early care and education settings. Training provided under such grants shall be consistent with the best practices from existing health and wellness resources endorsed by the Secretary, in consultation with the Institute of Medicine, the Administration for Children and Families’ Office of Child Care and Office of Head Start, the Centers for Disease Control and Prevention’s Division of Nutrition, Physical Activity, and Obesity, and the Health Resources and Services Administration’s Maternal and Child Health Bureau.
 (b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— (1)be—
 (A)a nonprofit organization with expertise in early childhood health and obesity prevention;
 (B)an institution of higher education or research center that employs faculty with relevant expertise; or
 (C)a consortium of entities described in subparagraphs (A) and (B) that submit a single application to carry out activities under the grant jointly; and
 (2)submit to the Director an application at such time, in such manner, and containing such information as the Director may require.
							(c)Use of funds
 (1)Identification of areas of opportunities and goalsAn entity that receives a grant under this section shall, using Department of Health and Human Services guidance and tools (such as the Spectrum of Opportunities for Obesity Prevention in the Early Care and Education Setting developed by the Centers for Disease Control and Prevention), identify areas of opportunity and set goals and carry out activities to promote healthy eating, physical activity, and screen time reduction strategies among children ages birth through 5 years in early care and education settings.
 (2)ActivitiesAn entity shall use amounts received under a grant under this section to carry out each of the following activities:
 (A)Provide training, technical assistance, and resources to implementing partners, which may include States, territories, cities, or nonprofit organizations, to integrate the promotion of healthy eating (including early feeding best practices), physical activity, and screen time reduction into existing early care and education State programs and standards to create and spread sustainable change within the State or territory involved.
 (B)Work directly with implementing partners to create sustainable programs to train early care and education providers through train-the-trainer models, learning collaboratives, or other approaches approved by the Secretary.
 (C)Enter into a contract with a nonprofit organization or other entity with relevant expertise that is approved by the Secretary, to evaluate the programs carried out under the grant, including baseline, process, and outcome measurements.
 (3)Dissemination of best practicesUpon the conclusion of programs and activities carried out under the grants under this section, the Secretary shall disseminate to all appropriate agencies within the Department of Health and Human Services evidence, best practices, and lessons derived from the experiences of grantees with respect to reducing and preventing obesity and overweight among children ages birth through 5 years in the early care and education settings. Such agencies shall encourage the adoption of such best practices.
							(d)Preference
 (1)GranteesIn awarding grants under this section, the Secretary shall give preference to eligible entities that—
 (A)have a history of working with early care and education providers and States in obesity prevention in the early care and education setting;
 (B)demonstrate a history of, and capacity to, leverage private dollars to amplify obesity prevention efforts in early care and education settings;
 (C)demonstrate a history of working successfully with an evaluator to determine program effectiveness; (D)demonstrate a history of, and capacity to, collaborate with the health sector on obesity prevention initiatives;
 (E)demonstrate a history of, and capacity to, spread and sustain health initiatives; and (F)demonstrate the ability to conduct at least 3 pilot programs to test innovative or evidence-informed approaches to engage families, including families of children ages birth to 5 years, in the promotion of healthy eating and physical activity.
 (2)Implementing partnersIn selecting States, territories, cities, or nonprofit organizations as implementing partners under a grant under this section, a grantee shall ensure that such partners—
 (A)serve populations that are racially, ethnically, and geographically diverse; (B)represent a mix of rural and urban settings;
 (C)have a varied level of existing infrastructure, capacity, and other programmatic initiatives to address obesity prevention in early care and education systems; and
 (D)possess expertise in early care and education or children’s health and the ability to implement evidence-informed interventions to promote healthy eating, physical activity, and screen time reduction strategies in early care and education settings for children ages birth through 5 years, including strategies targeted to addressing the needs of children ages birth through 2 years and strategies to engage parents in healthy eating and physical activity promotion.
 (e)Tracking State progressThe Secretary shall use amounts appropriated under subsection (g)(2) to enter into contracts with, or award grants to, institutions of higher education, nonprofit organizations, or other entities with relevant monitoring and surveillance expertise that are approved by the Secretary, to track State progress in obesity prevention policies and practices of early care and education programs through a sentinel set of States.
 (f)Report to CongressNot later than 12 months after the completion of the programs and activities funded under grants awarded under this section, the Secretary shall submit to Congress a report concerning an evaluation of the results of such programs and activities and sentinel surveillance, including recommendations on how lessons learned from such programs can be incorporated into future guidance documents developed and provided by the Secretary or Director and other Federal agencies as appropriate.
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section— (1)$4,000,000 for each of fiscal years 2017, 2018, 2019, 2020, and 2021; and
 (2)$1,700,000 for fiscal year 2017, to be used to track State progress in obesity prevention policies and practices of early care and education programs in a sentinel set of States as provided for in subsection (e)..
